Citation Nr: 0336881	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  96-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an extraschedular rating for a right 
shoulder disability.

3.  Entitlement to an increased rating for arthritis of the 
right hand and fingers, currently evaluated as 10 percent 
disabling, on appeal from an initial grant of service 
connection.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous disorder.  




REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The veteran served on active duty from August 1953 to August 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In an August 2000 decision, the Board denied an increased 
rating for right shoulder disability, on a schedular and 
extraschedular basis, denied an increased rating for 
arthritis of the right hand and fingers, and denied 
entitlement to TDIU.

In a January 2001 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a nervous 
disorder.

The veteran appealed the Board's August 2000 and January 2001 
decisions to the United States Court of Appeals for Veterans 
Claims (Court).  In Orders dated in May 2001 and June 2001, 
the Court vacated the Board's August 2000 and June 2001 
decisions and remanded the case to the Board for action 
consistent with an unopposed motion filed by the Secretary of 
Veterans Affairs.  In essence, the motions and orders require 
VA to consider the applicability of and compliance with the 
duty to assist and notification requirements of Veterans 
Claims Assistance Act of 2000 (VCAA).

The Board notes that, during the appeal process, the RO 
granted higher ratings for the right shoulder disability and 
for the arthritis of the hands and fingers.  These two issues 
remain before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).   

In May 2002, the Board again denied the aforementioned claims 
on appeal.  In an April 2003 Order, the Court vacated the 
Board's May 2002 decision and remanded the case to the Board 
for action consistent with the Joint Motion for Remand.  

In June 2003, the veteran retained Jeany Mark, Attorney-at-
law to represent him before VA in the aforementioned claims.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that section 5103(a), requires VA to inform the claimant 
of information or evidence necessary to substantiate the 
claim, as well as which evidence VA will seek to provide and 
which evidence the claimant is to provide.  The Court held 
that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Charles v. Principi, 16 Vet. App. 370 
(2002), the Court found that, although the Board stated in 
its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, it failed to discuss 
adequately the amended duty to notify.  Specifically, the 
Court noted that the Board failed to discuss the requirement 
to notify an appellant of the information necessary to 
substantiate his claim, and did not indicate what evidence, 
if any, would be gathered by the appellant, and which 
evidence would be provided by VA.  Moreover, the Court found 
that the Board decision failed to discuss whether the 
documents referenced in its finding that the duty to notify 
had been satisfied, or whether any other document in the 
record actually satisfied the notice requirements as set out 
in the statute.  

In this case, the Joint Motion stated that the notice 
requirements of 38 U.S.C.A. § 5103 had not been satisfied.  
Under 38 U.S.C.A. § 5103, VA has a duty to advise the veteran 
of the evidence necessary to substantiate his claim; such 
notice must indicate which portion of any such information or 
evidence is to be provided by the veteran and which portion 
VA would obtain.  The Motion stated specifically, that to the 
extent that the Board discussed the duty to notify, it merely 
related that the veteran had been given several opportunities 
to identify any additional sources of evidence, but had not 
provided VA with the specific information that would assist 
in the development of his claim.  The Board did not discuss 
what documents placed the veteran on notice as to what 
evidence he would provide and what evidence, if any, VA would 
provide to substantiate his claims for higher disability 
ratings and to reopen his previously disallowed claim for a 
nervous disability.  Therefore, the appeal is remanded to 
comply with the holdings in Quartuccio and Charles.  

Additionally, the veteran's representative noted in the 
February 2003 Joint Motion that the veteran had not had a VA 
examination in connection with his service-connected 
disabilities in more than five years.  The Court has held 
that VA should hold a thorough and contemporaneous 
examination of the appellant when the medical evidence of 
record in the record is inadequate.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  The RO should be requested to 
determine if additional examination in connection with the 
veteran's service-connected disabilities should be made, and 
if so, the veteran should undergo a VA orthopedic examination 
in that regard.  The appellant is hereby notified that it is 
the appellant's responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

The Board also notes that the regulations concerning rating 
disabilities of the fingers were amended, effective from 
August 26, 2002.  67 Fed. Reg. 48784-48787 (July 26, 2002).  
The RO has not had an opportunity to consider these 
amendments in connection with this claim.  This remand will 
give the RO the opportunity to do so, and to notify the 
appellant of these changes.

Accordingly, the case is remanded to the RO for the following 
action:

1.  Assure that all notice and 
development required by the VCAA has been 
done, specifically to include the 
provisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), requiring VA to 
inform the veteran of the information or 
evidence necessary to substantiate his 
claim, which evidence VA will seek to 
provide, and which evidence the veteran 
is to provide.  Additionally, the veteran 
should be informed of the evidence he 
lacks in his claim, and what the 
evidentiary requirements are for 
increased ratings, TDIU, and new and 
material claims received prior to 
August 29, 2001.  

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected right 
shoulder, right hands and fingers 
disabilities.  The claims folder and a 
copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right 
shoulder, right hand, and/or fingers are 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should specifically address 
whether the veteran's service-connected 
right shoulder, right hand, and/or 
fingers markedly interfere with 
employment or require frequent 
hospitalizations.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran and representative.  The SSOC 
should include the revised regulations 
concerning rating finger disabilities 
that were effective in August 2002.  Also 
provide an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




